Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims


17. (Currently Amended)  The system of Claim14, wherein: the identifier of the particular restricted webpage, in the registry information, is associated with a second identifier of a second field of the particular restricted webpage; the identifier of the second field, in the registry information, is associated with a second authentication tier that is a higher-level tier than the particular authentication tier within the ordered plurality of authentication tiers; allowing the client access to the particular restricted webpage further comprises: fetching a link for a value for the second field, wherein a web server that serves the particular restricted webpage uses the link to fetch the value for the second field from a field value source, and including the fetched value for the second field in the particular restricted webpage accessible by the client when the client is associated with an -64- 60475-0058authentication tier, of the ordered plurality of authentication tiers, that is at or above the level of the second authentication tier.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claim recites in an detailed and narrow manner of having an restricted webpage that has associated authentication tier and the client that is associated with that authentication tier or higher is allowed to access that portion of restricted webpage. Specifically, the instant claims recites “the registry information for each restricted webpage, of the one or more restricted webpages, includes: an identifier of said each restricted webpage, and an authentication tier, of an ordered plurality of authentication tiers, associated with at least a portion of said each restricted webpage; wherein each authentication tier, of the ordered plurality of authentication tiers, is associated with a set of authentication requirements” and “ responsive to determining that the client is not associated with an authentication tier, of the ordered plurality of authentication tiers, that is at or above the level of the particular authentication tier, causing one or more authentication requests, for one or more particular authentication requirements associated with the particular authentication tier, to be issued to the client, and after causing the one or more authentication requests to be issued to the client: -57- 60475-0058receiving authentication information, associated with the client, that qualifies the client to be associated with an authentication tier that is at or above the level of the particular authentication tier, after receiving the authentication information associated with the client”
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent Pub 2020/0320218 to Buehler which discloses the user grants access to service-provider website based on the level of access associated with user profile see Fig. 2 & Par. 0023. However, Buehler does not disclose “the registry information for each restricted webpage, of the one or more restricted webpages, includes: an identifier of said each restricted webpage, and an authentication tier, of an ordered plurality of authentication tiers, associated with at least a portion of said each restricted webpage; wherein each authentication tier, of the ordered plurality of authentication tiers, is associated with a set of authentication requirements” and “ responsive to determining that the client is not associated with an authentication tier, of the ordered plurality of authentication tiers, that is at or above the level of the particular authentication tier, causing one or more authentication requests, for one or more particular authentication requirements associated with the particular authentication tier, to be issued to the client, and after causing the one or more authentication requests to be issued to the client: -57- 60475-0058receiving authentication information, associated with the client, that qualifies the client to be associated with an authentication tier that is at or above the level of the particular authentication tier, after receiving the authentication information associated with the client”

The next closest prior art found is US Patent Pub 2019/0334921 to Pattar which discloses the restricted website using multi-level and multi-factor authentication for users see Par. 0013-0014 & Par. 0075. However, Patttar does not disclose  “the registry information for each restricted webpage, of the one or more restricted webpages, includes: an identifier of said each restricted webpage, and an authentication tier, of an ordered plurality of authentication tiers, associated with at least a portion of said each restricted webpage; wherein each authentication tier, of the ordered plurality of authentication tiers, is associated with a set of authentication requirements” and “ responsive to determining that the client is not associated with an authentication tier, of the ordered plurality of authentication tiers, that is at or above the level of the particular authentication tier, causing one or more authentication requests, for one or more particular authentication requirements associated with the particular authentication tier, to be issued to the client, and after causing the one or more authentication requests to be issued to the client: -57- 60475-0058receiving authentication information, associated with the client, that qualifies the client to be associated with an authentication tier that is at or above the level of the particular authentication tier, after receiving the authentication information associated with the client”

The next closest prior art found is US Patent Pub 2015/0227725 to Grigg, which discloses the level of tokens for level of authentication see Fig. 3 & Par. 0072-0073 & Par. 0013-0014. However, Grigg does not disclose  “the registry information for each restricted webpage, of the one or more restricted webpages, includes: an identifier of said each restricted webpage, and an authentication tier, of an ordered plurality of authentication tiers, associated with at least a portion of said each restricted webpage; wherein each authentication tier, of the ordered plurality of authentication tiers, is associated with a set of authentication requirements” and “ responsive to determining that the client is not associated with an authentication tier, of the ordered plurality of authentication tiers, that is at or above the level of the particular authentication tier, causing one or more authentication requests, for one or more particular authentication requirements associated with the particular authentication tier, to be issued to the client, and after causing the one or more authentication requests to be issued to the client: -57- 60475-0058receiving authentication information, associated with the client, that qualifies the client to be associated with an authentication tier that is at or above the level of the particular authentication tier, after receiving the authentication information associated with the client”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov